Name: Council Regulation (EEC) No 2051/81 of 13 July 1981 opening, allocating and providing for the administration of a Community tariff quota for wines from Jumilla, Priorato, Rioja and Valdepeenas falling within heading No ex 22.05 of the Common Customs Tariff and originating in Spain (1981/82)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 7 . 81 Official Journal of the European Communities No L 202 /7 COUNCIL REGULATION (EEC) No 2051 /81 of 13 July 1981 opening, allocating and providing for the administration of a Community tariff quota for wines from Jumilla, Priorato, Rioja and Valdepenas falling within heading No ex 22.05 of the Common Customs Tariff and originating in Spain ( 1981 /82) THE COUNCIL OF THE EUROPEAN COMMUNITIES, 3456/80 (5), are observed ; whereas those provisions apply to imports under that quota ; Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , in order to reflect as accurately as possible the actual development of the market in the products concerned, such allocation should be in proportion to the requirements of the Member States , calculated by reference to the statistics of imports of the said products from Spain over a representative reference period and also to the economic outlook for the quota period concerned ; Whereas available Community statistics give no infor ­ mation on the situation of wines from Jumilla , Priorato , Rioja and Valdepenas wines on the markets ; whereas, however, Spanish statistics for exports of these products to the Community during the past few years can be considered to reflect approximately the situation of Community imports ; whereas , on this basis , the corresponding imports by each of the Member States represent the following percentages of the imports into the Community from Spain of the products concerned : Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas on the signing of the Agreement between the European Economic Community and Spain (') on 29 June 1970 , the Community undertook to grant preferential tariff arrangements for imports into the Community of wines from Jumilla , Priorato , Rioja and Valdepenas originating in Spain ; whereas this undertaking, in conjunction with Council Regulation (EEC) No 3559/ 80 of 16 December 1980 establishing the arrangements applicable to trade between Greece and Spain (2), now relates each year to the opening of a tariff quota for 22 008 hectolitres , at a duty rate of 70 °/o of the Common Customs Tariff duties , for Jumilla, Priorato , Rioja and Valdepenas wines in containers holding two litres or less , falling within subheadings ex 22.05 C I a), ex 22.05 C II a) and ex 22.05 C III a) 2 of the Common Customs Tariff and originating in Spain ; Whereas inclusion in the Community tariff quota should be subject to production of movement certi ­ ficate A.E.I and a certificate of designation of origin as provided for in Commission Regulation (EEC) No 1120/75 (3 ); Whereas Spain has given an assurance that the price for wines originating in its territory will not be lower than the reference price less the customs duties actually charged ; whereas , as a result thereof, the wines covered by that tariff quota should be treated in the same manner as wines granted preferential tariff concessions , provided the free-at-frontier reference price is observed ; whereas such wines benefit from the tariff concessions only if the provisions of Article 18 of Regulation (EEC) No 337/79 (4), as last amended by Regulation (EEC) No Member States 1978 1979 1980 Benelux 27-17 22-36 26-9 Denmark 8-54 10-91 14-4 Germany 15-84 12-22 19-2 Greece    France 12-04 15-02 13-8 Ireland 0-70 0-94 1-3 Italy 2-97 1-11 0-6 United Kingdom 32-74 37-44 23-8 (') OJ No L 182 , 16 . 8 . 1970 , p . 2 . (2) OJ No L 382 , 31 . 12 . 1980, p . 71 . O OJ No L 111 , 30 . 4 . 1975 , p . 19 . ( 4) OJ No L 54, 5 . 3 . 1979, p . 1 . O OJ No L 360, 22 . 12 . 1980, p . 18 . No L 202 / 8 Official Journal of the European Communities 22 . 7 . 81 Whereas , in view of these factors and of the estimates submitted by certain Member States , initial quota shares may be fixed approximately at the following percentages : and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission, and the Commission must be in a position to monitor the extent to which the quota volume has been used up and inform the Member States thereof ;  Benelux : 25-05  Denmark : 1 1 ¢ 52  Germany : 20-77  Greece : 0-06  France : 8-52  Ireland : 0-97  Italy : 1 - 42  United Kingdom : 31-69 Whereas if, at a given date in the quota period, a considerable quantity is left over in any Member State , it is essential that that Member State should return a significant proportion to the reserve to prevent a part of the Community quota from remaining unused in one Member State when it could be used in others ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any operation relating to the administration of rhe quota shares allocated to the abovementioned economic union may be carried out by any one of its members , Whereas , in order to take into account import trends for the products concerned in the various Member States , the quota volume should be divided into two instalments , the first being shared among the Member States and the second forming a reserve intended to cover at a later date the requirements of the Member States which have used up their initial quota shares ; whereas , in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should , under the circum ­ stances , be fixed at 80 % of the quota volume ; Whereas the Member States' initial shares may be used up at different times ; whereas , in order to take this fact into account and avoid any break in continuity, any Member State which has almost used up its initial share , must draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost entirely used up, and repeated as many times as the reserve allows ; whereas the initial HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1981 to 30 June 1982 , the Common Customs Tariff duties in respect of the following products originating in Spain shall be partially suspended at the levels shown below within the limits of a Community tariff quota of 22 008 hectolitres : (ECU/hl) CCT heading No Description Rate ex 22.05 C I a) Wines from Jumilla, Priorato, Rioja and ValdepeÃ ±as 10-1 ex 22.05 C II a) Wines from Jumilla , Priorato, Rioja and ValdepeÃ ±as 11-8 ex 22.05 C III a) 2 Wines from Jumilla, Priorato , Rioja and ValdepeÃ ±as 14-4 price applying to them and production of a certificate of designation of origin , corresponding to one of the specimens annexed hereto , endorsed by the Spanish customs authorities . This certificate must be in accordance with Article 2 (2 ) to (4) of Regulation (EEC) No 1120/75 . Within the limits of this tariff quota, Greece shall apply customs duties calculated in accordance with the provisions of the 1979 Act of Accession and Regulation (EEC) No 3559/ 80 . 2 . The Protocol on the definition of the concept of originating products and on methods of administrative cooperation, annexed to the Agreement between the European Economic Community and Spain , shall be applicable . 3 . The inclusion of these wines in this tariff quota shall be conditional upon observance of the reference 4 . In order that the wines in question may benefit from these tariff quotas Article 18 (3) and (4) of Regulation (EEC) No 337/79 must be observed . 22 . 7 . 81 Official Journal of the European Communities No L 202/9 Article 2 Article 4 1 . The tariff quota referred to in Article 1 shall be divided into two instalments . The additional shares drawn pursuant to Article 3 shall be valid until 30 June 1982 . Article 5 2 . The first instalment, amounting to 17 608 hectolitres , shall be shared among the Member States ; the respective shares , which subject to Article 5 shall be valid until 30 June 1982 , shall be as follows : Member States shall return to the reserve, not later than 1 April 1982, the unused portion of their initial share which, on 15 March 1982, is in excess of 20 °/o of the initial volume. They may return a larger quantity if there are grounds for believing that this quantity may not be used . Benelux : Denmark : Germany : Greece : France : Ireland : Italy : United Kingdom : 4 410 hectolitres 2 030 hectolitres 3 658 hectolitres 10 hectolitres 1 500 hectolitres 170 hectolitres 250 hectolitres 5 580 hectolitres Each Member State shall, not later than 1 April 1982, notify the Commission of the total quantities of the products concerned imported up to and including 15 March 1982, and charged against the Community quota and of any quantity of the initial shares returned to the reserve .3 . The second instalment of 4 400 hectolitres, shallconstitute the reserve . Article 3 Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as it has been notified, inform each State of the extent to which the reserve has been used up . It shall, not later than 5 April 1982, inform the Member States of the amount in the reserve after quantities have been returned thereto pursuant to Article 5 . The Commission shall ensure that the drawing which uses up the reserve is limited to the balance available and, to this end, shall specify the amount thereof to the Member State which makes the last drawing . 1 . If 90 % or more of a Member State's initial share as specified in Article 2 (2), or of that share minus the portion returned to the reserve where Article 5 is applied , has been used up, that Member State shall without delay, by notifying the Commission, draw a second share equal to 15 °/o of its initial share , rounded up where necessary to the next unit, to the extent permitted by the amount of the reserve . 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7 ¢ 5 % of its initial share, rounded up where necessary to the next unit, to the extent permitted by the amount of the reserve . 3 . If, after its second share has been used up, 90 °/o or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the same conditions , draw a fourth share equal to the third . This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . The Member States shall ensure that importers of the said products established in their territory have free access to the shares allocated to them. 3 . The extent to which a Member State has used up its share shall be determined on the basis of the No L 202/ 10 Official Journal of the European Communities 22 . 7 . 81 Article 9imports of the goods in question entered with customs authorities for free circulation . The Member States and the Commission shall cooperate closely in order to ensure that this Regu ­ lation is complied with . Article 8 Article 10 At the request of the Commission, Member States shall inform it of imports actually charged against their shares . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1981 . ~ For the Council The President Lord CARRINGTON BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE 2 . Numero  Nummer  Nummer  'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã   Number  NumÃ ©ro  Numero  Nummer 00000 1 . Exportador  EksportÃ ¸r  AusfÃ ¼hrer  'Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  - Exporter  Exportateur  Esportatore  Exporteur : 3 . Consejo regulador de la denominaciÃ ³n de origen JUMILLA/PRIORATO/RIOJA/VALDEPEÃ AS 4 . Destinatario  Modtager  EmpfÃ ¤nger  Ã Ã ±Ã Ã ±Ã »Ã ®ÃÃ Ã ·Ã   Consignee  Destinataire  Destinatario Geadresseerde : 5 . CERTIFICADO DE DENOMINACIÃ N DE ORIGEN CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG DER URSPRUNGSBEZEICHNUNG Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  Ã Ã Ã Ã Ã Ã £ÃÃ Ã £ Ã Ã ¡Ã Ã Ã Ã Ã ¥Ã £Ã Ã ©Ã £ CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGINE CERTIFICAAT VAN BENAMING VAN OORSPRONG6 . Medio de transporte  Transportmiddel  BefÃ ¶rderungsmit ­ tel  Ã Ã µÃ Ã ±Ã Ã ¿Ã Ã ¹Ã ºÃ  Ã ¼Ã ­Ã Ã ¿  Means of transport  Moyen de transport  Mezzo dÃ ¬ trasporto  Vervoermiddel : 7 . VINO DE JUMILLA PRIORATO/RIOJA/VALDEPEÃ AS VIN FRA JUMILLA/PRIORATO/RIOJA/VALDEPEÃ AS JUMILLA-, PRIORATO-, RIOJA-, VALDEPEÃ AS-WEIN Ã ÃÃ Ã Ã £ JUMILLA , PRIORATO , RIOJA, VALDEPEÃ AS WINE FROM JUMILLA/PRIORATO/RIOJA/VALDEPEÃ AS VIN DE JUMILLA/PRIORATO/RIOJA/VALDEPEÃ AS VINO DI JUMILLA/PRIORATO/RIOJA/VALDEPEÃ AS JUMILLA-, PRIORATO-, RIOJA-, VALDEPEÃ ASWIJN 8 . Lugar de descarga  Losningssted  Entladungsort  Ã ¤Ã  ­ ÃÃ ¿Ã  Ã ­Ã ºÃ Ã ¿Ã Ã Ã Ã Ã µÃ Ã   Place of unloading  Lieu de dÃ ©charge ­ ment  Luogo di sbarco  Plaats van lossing : 9 . Marcas y nÃ ºmeros , nÃ ºmero y naturaleza de los bultos MÃ ¦rker og numre , kollienes antal og art Zeichen und Nummern , Anzahl und Art der PackstÃ ¼cke Ã £Ã ®Ã ¼Ã ±Ã Ã ± Ã ºÃ ±Ã ¯ Ã ¬Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯ , Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¹ Ã µÃ ¯Ã ´Ã ¿Ã  Ã ´Ã µÃ ¼Ã ¬Ã Ã Ã ½ Marks and numbers , number and kind of packages Marques et numÃ ©ros , nombre et nature des colis Marca e numero , quantitÃ e natura dei colli Merken en nummers , aantal en soort der colti 10 . Peso bruto BruttovÃ ¦gt Rohgewicht Ã Ã ¹Ã ºÃ Ã  Ã ²Ã ¬Ã Ã ¿Ã  Gross weight Poids brut Peso lordo Brutogewicht 11 . Litros Liter Liter Ã Ã ¯Ã Ã Ã ± Litres Litres Litri Liter 12 . Litros (en letra)  Liter (i bogstaver)  Liter ( in Buchstaben) Ã Ã ¯Ã Ã Ã ± (Ã ¿Ã »Ã ¿Ã ³Ã Ã ¬Ã Ã Ã )  Litres ( in words)  Litres (en lettres)  Litri ( in lettere)  Liter (voluit ) : 13 . Visado del organismo emisor  PÃ ¥tegning fra udstedende organ  Bescheinigung der erteilenden Stelle  ÃÃ µÃ Ã Ã ·Ã Ã · Ã µÃ ºÃ ´Ã ¯Ã ´Ã ¿Ã ½Ã Ã ¿Ã  Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã ¿Ã   Certificate of the issuing authority  Visa de l'organisme Ã ©metteur  Visto dell'organismo emittente  Visum van de instantie van afgifte : 14 . Visado de la aduana  Toldstedets attest  Sichtvermerk der Zollstelle  ÃÃ µÃ Ã Ã ·Ã Ã · Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã  Customs stamp  Visa de la douane  Visto della dogana  Visum van de douane Certifico que el vino cuya descripciÃ ³n antecede es un producto genuino de la zona de «JUMILLA/PRIORATO/RIOJA/VALDE ­ PEÃ AS » y con derecho a la denominaciÃ ³n de origen (vease traducciÃ ³n del n ° 15  oversÃ ¦ttelse se nr . 15  Ã berset ­ zung siehe Nr . 15  Ã Ã ». Ã ¼Ã µÃ Ã ¬Ã Ã Ã ±Ã Ã · Ã ¬Ã Ã ¹Ã ¸ . 15  see the translation under No 15  Voir traduction au n ° 15  Vedi traduzione al n . 15  Zie voor vertaling nr . 15) 15 . Det bekrÃ ¦ftes , at vinen , der er nÃ ¦vnt i dette certifikat , er fremstillet i » « omrÃ ¥det og ifÃ ¸lge spansk lovgivning er berettiget til oprindelsesbetegnelsen : » « Wir bestÃ ¤tigen , daÃ  der in dieser Bescheinigung bezeichnete Wein im Bezirk ,, " gewonnen wurde und ihm nach spanischem Gesetz die Ursprungsbezeichnung ,, " zuerkannt wird . Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ¿Ã¡ ¿ ¡Ã ¼Ã µ Ã¡ ½ ti Ã  Ã ¿Ã ¯Ã ½Ã ¿Ã  Ã  ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã Ã Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã ±Ã Ã Ã  ÃÃ ±Ã Ã ®Ã Ã ¸Ã · Ã Ã Ã ·Ã ½ Ã Ã Ã ¹Ã ¿Ã ¸Ã µÃ Ã ·Ã ¼Ã ­Ã ½Ã · ÃÃ µÃ Ã ¹Ã Ã ­Ã Ã µÃ ¹Ã ± Ã Ã ¿Ã Ã ¿Ã¡ ¼ µÃ ½Ã ¿Ã « » Ã ºÃ ±Ã ¯ Ã ¬Ã ½Ã ± ­ Ã ³Ã ½Ã Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã ­ Ã Ã ®Ã ½ Ã ½Ã ¿Ã ¼Ã ¿Ã ¸Ã µÃ Ã ¯Ã ± Ã Ã ·Ã  ÃÃ ÃÃ ±Ã ½Ã ¯Ã ±Ã  Ã Ã Ã ¹ Ã ´Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ±Ã ¹ Ã Ã ·Ã  Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ±Ã  ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  « » We hereby certify that the wine described in this certificate is wine produced within the wine district of ' ' and is considered by Spanish legislation as entitled to the designation of origin Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la zone de « » et est reconnu , suivant la loi espagnole , comme ayant droit Ã la dÃ ©nomination d'origine « ». Si certifica che il vino descritto nel presente certificato e un vino prodotto nella zona di « » ed e riconosciuto , secondo la legge spagnola, come avente diritto alla denominazione di origine « ». Wij verklaren dat de in dit certificaat omschreven wijn is vervaardigd in het wijndistrict van ,, " en dat volgens de Spaanse wetgeving de benaming van oorsprong ,, " erkend wordt . 16 . Ã  ( 1 ) Rubrik forbeholdt eksportlandets andre angivelser . ( 1 ) Espacio reservado para otras indicaciones del paÃ ­s exportador . ( 1 ) Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten . C ) Ã §Ã Ã Ã ¿Ã  ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã ³Ã ¹Ã ¬ Ã ¬Ã »Ã »Ã µÃ  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã ·Ã  Ã Ã Ã Ã ±Ã  Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  . ( 1 ) Space reserved for additional details given in the exporting country . ( 1 ) Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur. C ) Spazio riservato per altre indicazioni del paese esportatore . ( 1 ) Ruimte bestemd voor andere gegevens van het land van uitvoer .